Citation Nr: 1706318	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-26 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran had active service from April 1960 to April 1963, and from November 1990 to July 1991 as a member of the Army National Guard (including service in Southwest Asia from January to June 1991).  The Veteran also served on various periods of active duty for training (ACDUTRA) between May 1977 and September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran underwent a VA examination in December 2010 pursuant to his claim of entitlement to service connection for sleep apnea.  The report of that examination reflects that the Veteran's sleep apnea is not related to service because there is no evidence of sleep apnea in the service treatment records.  

In a December 2011 statement (which was accepted as a substantive appeal), the Veteran, through his representative, argued that the December 2010 VA examination was inadequate because it did not address the Veteran's lay statements.  Additionally, the Board notes that in his September 2010 claim, the Veteran indicated that his sleep disturbance was one of the signs and symptoms of a chronic multisymptom illness pursuant to 38 C.F.R. § 3.317.  

Under the circumstances, the Board finds that a remand for a new VA examination is warranted in this case.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the etiology of any sleep disorder/claimed sleep disturbances, to include the currently diagnosed sleep apnea.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should elicit from the Veteran a full history, and address the lay evidence in the record regarding symptomatology.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, and physical examination, the VA examiner should indicate whether the Veteran has any diagnosable sleep disorder in addition to the currently diagnosed sleep apnea.  Findings should also be made as to whether there exists chronic symptoms suggestive of an undiagnosed qualifying chronic disability under 38 C.F.R. § 3.317.  

For any separately identifiable sleep disorder or qualifying chronic disability under 38 C.F.R. § 3.317, including sleep apnea, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that such disability is etiologically related to the Veteran's military service, including environmental exposures during active service in Southwest Asia.  

All opinions must be accompanied by a complete rationale.  If the examiner opines that any of the above-noted questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Confirm that the VA examination reports and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




